Title: John Quincy Adams to John Adams, 12 January 1782
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      St. Petersbourg Jany. 1/12 1782
     
     Last night I received your letters of the 14th and 15th. You make me a great number of questions at a time, but I will answer them as well as I can.
     The Houses are for the most part built of Brick, and plastered over. They are from two to four Stories high. They are glazed with large panes as in France, and in the winter they have double windows which are taken down in the Spring, that is, in the Months of May or June. They have no Chimneys, but Stoves of which I have given a description to Mr. Thaxter. I dont know anything about their State-house, but I beleive it is nothing extraordinary. Voltaire says there are thirty-five Churches here, but I believe if anybody had set him about finding them out he would have found it very difficult; there is a church building here upon the plan of St. Peter’s at Rome; It was to be entirely finish’d in fifteen years, has been already work’d upon twenty five, and is far from being half done. There are two Palaces in the city, in one of which her Majesty resides in the winter, and is call’d the summer Palace. The Empress stays all summer at a palace called Czarskozelo about twenty five English Miles from the city. There is no famous Statuary or Paintings, that I know of. There are concerts once a week in several places. There is a German, an Italian and a French Comedy here. The last is in the Empress’s Palace.
     The Religion is neither Roman Catholic nor Protestant, but as Voltaire has in his history of Peter the great, treated upon that subject, I will give you what he says about it.
     “La Religion de L’Etat, says he, fut toujours depuis le onzieme siecle, celle qu’on nomme Grecque, par opposition a la Latine: mais il y avait plus de pays Mahometans et de Payens que de Chrétiens. La Sibérie jusqu’a la Chine etait idolatre; et dans plus d’une province toute espece de Religion etait inconnue.
     “Le Christianisme ne fut reçu que trés tard dans la Russie, ainsi que dans tous les autres pays du Nord. On prétend qu’une Princesse nommée Olha l’y introduisit á la fin du dixieme siécle. Cette princesse Olha ajoute-t’on, se fit baptiser à Constantinople. Son exemple ne fit pas d’abord un grand nombre de proselytes; son fils Stowastoslaw qui regna long terns ne pensa point du tout comme sa mere; mais son petit fils Volodimer, né d’une concubine, ayant assassiné son frere pour regner, et ayant recherché l’alliance de l’Empereur de Constantinople Basile, ne l’obtint qu’a condition qu’il se serait baptiser; c’est a cette époque de l’anneé 987. que la Religion grecque commenca en effet a s’etablir en Russie.
     “Il y eut toujours, depuis la naissance du Christianisme en Russie, quelques sectes, ainsi que dans les autres etats; car les sectes sont souvent le fruit de l’ignorance, aussi bien que de la science pretendue. Mais la Russie est le seul grand etat Chretien où la Religion n’ait pas excité de guerres civiles, quoiqu’elle ait produit quelques tumultes.
     “La secte de ces Roskolniki composée aujourd’hui d’environ deux mille males, est la plus ancienne; elle s’etablit dès le douzieme siècle par des zélés qui avaient quelque connaissance du nouveau testament; ils eurent, et ont encore la pretention de tous les sectaires, celle de le suivre à la lettre, accusant tous les autres Chrétiens de relachement, ne voulant point souffrir qu’un pretre qui a bu de l’eau de vie, confere le bâteme, assurant avec Jesus-Christ, qu’il n’y a ni premier ni dernier parmi les fideles, et surtout qu’un fidele peut se tuer pour l’amour de son Sauveur. C’est selon eux un très grand peché de dire alleluja trois fois, il ne faut le dire que deux, et ne donner jamais la bénédiction qu’avec trois doigts. Nulle societé, d’ailleurs, n’est ni plus regleé, ni plus severe dans ses moeurs: ils vivent comme les Quakers, mais ils n’admettent point comme eux les autres Chrétiens dans leurs assem­bleés, c’est ce qui fait que les autres leur ont imputé toutes les abominations dont les Payens accuserent les premiers Galiléens, dont ceux-ci a chargerent les Gnostiques, dont les Catholiques ont chargés les Protestans. On leur a souvent imputé d’egorger un enfant, de boire son sang, et de se mêler ensemble dans leurs ceremonies secrettes sans distinction de parenté, d’age, ni même de sexe. Quelquefois on les a persecutés: ils se sont alors enfermés dans leurs bourgades, ont mis le feu à leurs maisons, et se sont jettés dans les flammes.
     “Au reste, il n’y a dans un si vaste Empire que vingt huit Siéges Episcopaux, et du terns de Pierre on n’en comptait que vingt deux: ce petit nombre etait peut-être une des raisons qui avaient tenu l’Eglise Russe en Paix. Cette Eglise d’ailleurs etait si peu instruite, que le Czar Fédor frére de Pierre Le Grand, fut le premier qui introduisit le plein chant chéz elle.
     “Fédor et surtout Pierre, admirent indifféremment dans leurs armées et dans leurs conseils ceux du rite Grec, Latin, Luthérien, Calviniste: ils laisserent a chacun la liberté de servir Dieu suivant sa conscience, pourvu que l’etat fut bien servi.
     “Il n’y a jamais eu en Russie d’etablissement pour les juifs, comme ils en ont dans tant d’etats de l’Europe depuis Constantinople jusquà Rome. De toutes les Eglise Grecques la Russe est la seule, qui ne voye pas des Synagogues à coté de ses temples.”
     I don’t wonder that you find it Strange that there is no good Dictionary to be had, but there is nobody here but Princes and Slaves; the Slaves cannot have their children instructed, and the nobility that chuse to have their’s send them into foreign countries. There is not one school to be found in the whole city.
     
      I am your dutiful Son.
     
     
      P.S. Please to present my respects to Messrs. Deneufville and to all friends.
     
    